AO 245]3 (CASD Rev. l/ 19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF CALIFORNIA

UNITED STATES OF Al\/IERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
LARITZA BRISDANIA CAsTRo-LUNA (1) CaSe Number= 19CR0412'CAB

CHARLES N. GUTHRIE
Defendant’s Attorney

USM Number 82445298 F § id 7

|:| _
THE DEFENDANT: MAR 2 2 2[]19
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATPON

 

 

 

 

 

 

 

CLEFiK US DiS`\`Fi|CT COUFiT
SO ` N D|STF\|CT OF CAL\FOFiN|A-i
mv

ij was found guilty on count(s) m:pl nw ,_

after a plea cf not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Numhergs)
18 USC 1544 MISUSE OF PASSPORT l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
i:i The defendant has been found not guilty on count(s)
l___l Count(s) is dismissed on the motion of the United States.

 

Assessment : 3100.00 - Waived

ij JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. ll4-22.

No fine § Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 22. 2019/)

Date of Imposi ` n o Sentence

  
 

 

HON. Cathy Ann Bencivengo
UNITED STATES|DISTRICT JUDGE

 

i_.¢.y.

AO 245]3 (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: LARITZA BRISDANIA CASTRO-LUNA (l) Judgment - Page 2 of 2
CASE NUMBER: l9CR04 l Z-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term off
FOUR (4) MONTHS.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:||:l

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant must Surrender to the United States Marshal for this district:
E at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

U on or before

E as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Ofiice.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

19CR0412-CAB

